Citation Nr: 1204452	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for retropatellar pain syndrome of the right knee with lower leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from August 1982 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded the claim for further development. 

The Board notes that the issues of entitlement to service connection for chronic low back pain and entitlement to service connection for retropatellar pain syndrome of the left knee were also originally developed for appellate review and were addressed in the August 2009 Board remand; however, service connection for both disorders was ultimately granted by the RO in a June 2010 rating action.  As such, those issues have been resolved and are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

In an August 2011 Written Brief Presentation, the Veteran's representative raised the issues of entitlement to increased ratings for chronic low back pain and retropatellar pain syndrome of the left knee.  These issues have not have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted with respect to the claim for service connection for retropatellar pain syndrome of the right knee with lower leg pain.

As noted in the Board's August 2009 remand, the Veteran had reported that she had been stationed in the Persian Gulf after August 1, 1990 but neither her personnel records nor a copy of her DD Form 214 was in the claims folder.  The RO/AMC was requested to obtain these records and consider the Veteran's claim for under the specific provisions concerning compensation for disabilities occurring in Persian Gulf War Veterans, which are found at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Subsequent to the Board's remand, the Veteran's DD Form 214 and service personnel records were associated with the claims folder which confirm her service in Kuwait from June to December 2000.  However, the Veteran was not advised of 38 C.F.R. § 3.317 nor was her claim adjudicated with consideration of that regulation.  Thus, remand for consideration of this claim under the provisions of 38 C.F.R. § 3.317, is warranted. 

Moreover, there is conflicting medical evidence as to whether the Veteran currently has a diagnosed right knee disability.  

On VA examination in November 2003 the Veteran was diagnosed with knee pain.  It was noted that physical examination and x-ray findings revealed normal findings.  

Following VA examination in March 2011, the examiner provided a diagnosis of tendonitis of the right knee.  Physical findings were essentially normal except for tenderness on the lateral aspect and in the infrapatellar region of the knee.  X-rays of the knee were normal.  

In April 2011, a VA examiner concluded that the Veteran had anterior right knee pain and that although she had been diagnosed with tendonitis in the past, she did not exhibit signs of tendonitis on current examination.  There was no tenderness over the patellar tendon or pes tendon insertion.  X-rays of the right knee demonstrated a well-maintained patellofemoral joint and essentially maintained joints of the medial and lateral compartments.  In a June 2011 addendum, the examiner reported that the Veteran had a vague diagnosis of anterior knee pain which would not be caused by a fall onto the knees or by running.  However, the examiner did not address whether the right knee pain could be attributable to the Veteran's Persian Gulf service which was specifically requested by the Board in the August 2009 remand.    

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over 
a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4) (2011).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board regrettably must again remand the issue of service connection for a right knee condition, to include as due to undiagnosed illness, for an additional VA examination.  See 38 C.F.R. § 4.2. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for right knee with lower leg pain.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If identified records cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Schedule the Veteran for a VA joints examination to determine whether she suffers from a diagnosed right knee disability and to obtain an opinion as to whether her current complaints are related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination should include any testing necessary to determine whether a diagnosed disability is present 

After examining the Veteran and reviewing the claims file and test results, the examiner should respond to the following:

a.  Can the Veteran's right knee and lower leg complaints be attributed to a known clinical diagnosis?  If so, please provide the diagnosis.  
b. The examiner should then indicate whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active military service. 
c. If the Veteran's right knee with lower leg complaints are not attributable to a known clinical diagnosis, please state whether there are objective signs and symptoms of the Veteran's right knee and lower leg complaints.  The examiner should indicate whether such represents an undiagnosed illness that is related to the Veteran's service in the Persian Gulf.
d. The medical basis for all conclusions reached should be provided.

3.  After the development requested above has been completed to the extent possible, the claim should again be adjudicated, to include consideration of the claim under the criteria for establishing service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The pertinent legal provisions (i.e. 38 C.F.R. § 3.317) should be included in the supplemental statement of the case.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

